Cooper, J.,
delivered the opinion of the court.
The shei-iff had no warrant in law for delivering the proceeds of the property levied on to the defendant in execution upon his entering into bond to have the money forthcoming- to abide the judgment of the Circuit Court. As between the plaintiffs in execution and the defendants a final judgment had been rendered, and it was not at all affected by the interposition of a claim by third persons to the property levied on. There was no issue between the plaintiff and the defendant for trial, no pending suit in which judgment' could be rendered. By the execution of the bond the sureties of the defendant did hot become parties to any proceeding pending in the court, and the mere filing of the bond by the sheriff, in the papers pertaining to the claimant’s issue, did not confer any jurisdiction on the court. The judgment against them was therefore coram non judice. Sect. 2305 of the Code of 1880 makes valid bonds informally executed in those cases where bonds are required by law, but does not authorize judgments to be rendered upon bonds which no statute requires or authorizes to be given. The sheriff unlawfully parted with the possession of the fund in his hands, and it ought to be treated as still in his possession. Upon the verdict on the claimant’s issue for the plaintiffs in execution, the court ought to have rendered a judgmeut in their favor, and, treating the money as still in the hands of the sheriff, to have directed it to be paid over by him to them.
The judgment will be reversed and the case remanded with instructions to the court below to enter on the verdict a judgment in favor of the plaintiffs in execution for so much of the money as is not first appropriable to the claim of the plaintiff in the attachment proceedings in which the property was first levied on.